Title: [May 12. Tuesday. 1778.]
From: Adams, John
To: 


      May 12. Tuesday. 1778. Mr. Deane had left the care of his Son Jesse with Dr. Franklin and Dr. Bancroft, so that I had no longer any responsibility, on his Account. Mr. Vernon had chosen to remain at Bourdeaux, although I had proposed to him to come to Passi and assist me as my private Secretary, a Situation which would at least have borne all his Expences, and initiated him very early, into the Knowledge of the foreign Affairs of his Country: but as his Fathers Views were commercial rather than political, I could not disapprove of his Choice. In Answer to a Letter from him I wrote him the following
      
       
       
       
        
         
          To William Vernon, Jr.
         
         
          My dear Sir
          Passi, near Paris May 12. 1778
         
         Your favour of the tenth of last month came to my hands some days ago, and I believe that your determination to reside at Bourdeaux, in preference to any other commercial City is judicious, because it is generally agreed to be the most oppulent and flourishing; and its proximity to Spain may give you a fairer Opportunity of gaining Knowledge of the Trade of both Kingdoms, than you could have, in any other.
         
         
         I can say nothing of your choice of a House, because the Gentlemen are wholly unknown to me; for which reason I believe it will be better for me, to refer you to Mr. Bondfield the American Agent, than to write directly to Messieurs Feyers.
         Give my Compliments to Mr. Bondfield, and ask the favour of him to assist you in settling the terms with those Gentlemen or any other with whom you may determine to agree. Mr. Bondfield may be assured that he will be doing much good, by assisting you, for that you are sprung from a Family of much merit, in America. That your Father who was a Merchant of large property and excellent reputation, in the Town of Newport in Rhode Island, has had the Virtue to abandon his property to the fury of a British Army, and take his Lot with his Countrymen, in their hardy Struggle for Liberty. That he is a Gentleman in high Trust and Esteem, being the first of the three Members of the Continental Navy Board, established at Boston, for the Eastern District of North America.
         If these things are decently represented to those Gentlemen, I doubt not, they will agree to take you into their family: and Mr. Bondfields Goodness of heart I am convinced, will be gratified by the Opportunity of rendering this Service to a young Gentleman of liberal Education and promising hopes, and to a Father, whose Sufferings and Services, have deserved this friendship of his Countrymen. Shew this Letter to Mr. Bondfield, who may shew it, to whomsoever, he will. I am, Sir, with much Esteem, your Friend and humble Servant
         
          John Adams
          Mr. William Vernon Jur. at Bourdeaux.
         
        
       
      
      This day We dined at Mr. Dupres, at the  Montagne. The Gardens and the prospects were very fine. The Place lies adjoining to the Seat of the First President of the Parliament of Paris. We met his Lady in our Walks, and she desired the Gentlemen to shew Us the Grounds, but not the whole of them, for she wished to enjoy the Company of the American Ministers, At her house, at her own invitation, and she chose to reserve a part of the Curiosities of the place as an inducement to Us to accept it. Compliments are so essential a branch of the Science of Life, the Savoir vivre, in France, that it is astonishing how prompt and ingenious, they are in producing them.
      From this Hill We had a fine View of the Country, and of the Kings Castle at Vincennes. My little Son and the other young Americans at the Pension, were invited and dined with Us.
     